DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Republic of Finland Application FI20185401 has been filed with a priority date of 30 April 2018.

Specification
The disclosure is objected to because of the following informalities: Pages 1-3 of the specification have paragraph numbers ranging from [0001-0010].  However, on page 3 of the specification the paragraph numbers start over at [0001] starting in the “BRIEF DESCRIPTION OF THE DRAWINGS” section and proceed from there. 
Appropriate correction is required.

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  Claims 1, 9, and 15 recite the limitation “the at least particle trapping zone” in lines 7, 6-7, and 8-9 respectively.  It appears this limitation should recite “the at least one particle trapping zone”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the particle material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the ultrasonic transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the MEMS ultrasonic transducer” for proper antecedent basis. 
Claims 8, 9, and 15 recite the limitation "the ultrasonic transducer" in lines 2, 8, and 10 respectively.  There is insufficient antecedent basis for this limitation in the claims. The limitation should recite “the MEMS ultrasonic transducer” for proper antecedent basis. 
Claims 2-5 and 10-12 recite the limitation "the particle trapping zone" in lines: 1-2; 2-3; 3; 3 and 5; 2; 2; and 3 and 4-5 respectively.  There is insufficient antecedent basis for this limitation in the claims. The limitation should recite “the at least one particle trapping zone” for proper antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0107335 to Meegan et al. (herein Meegan), as cited on the 26 January 2021 IDS, in view of “2D CMUT Array Based Ultrasonic Micromanipulation Platform” to Zeshan et al. (herein Zeshan) and “Separation of lipids from blood utilizing ultrasonic standing waves in microfluidic channels” to Petersson et al. (herein Petersson). 
Regarding claim 1, Meegan teaches an acoustic concentrator system that comprises a particle sensor near the outlet of an acoustic concentration device or within an acoustic resonator itself (see [0010]). Therefore, Meegan reads on a particle sensor apparatus as recited in the instant claims. Meegan teaches a particle size range from 1-2 microns in size (see [0017]) down to 0.6 microns in size (see [0045]) which reads on “fine particle” as recited in the instant claims. Meegan teaches the acoustic resonator 1 of the system comprises a housing 11 to define a chamber or cavity 12, i.e. a volume (see Fig. 12; [0030]) wherein the acoustic resonator 1 comprises an inlet port 13 for introduction of an air sample into and through the device (see Fig. 12; [0029] and [0031]). The resonator housing 11 includes means to accommodate or affix one or more sound sources 2 for applying and removing a sound field within the acoustic resonator (see Fig. 12; [0038]) such as an ultrasonic sound source 2 (see Fig. 12; [0039]) such as an ultrasonic transducer (see [0045] and [0052]). Meegan teaches a standing wave field is established through the application of sound from a sound source to the resonator cavity (see Fig. 1; [0034]). The sound pressure level and the frequency of the applied sound field are selected to trap a desired particulate within the resonator, and by removing or altering the sound field, trapped particulate can be released from the structure and expelled from the resonator (see [0029]). 
Meegan fails to teach “[a]n on-chip” apparatus as recited in the instant claims.
Petersson teaches a separation chip manufactured in silicon wherein a transducer was acoustically coupled to the rear side of said separation chip (see pg. 940, sections 3.1 and 3.2) and wherein resultant fraction of particles was measured (see pg. 940, section 3.2). 
Meegan and Petersson are analogous in the field of particle separation utilizing an ultrasonic standing wave. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date to modify the acoustic resonator of Meegan to have the silicon separation chip coupled to a transducer design of Petersson for the benefit of a design that will satisfy resonance criterion and minimize power loss from the ultrasonic actuator to the sample comprising particles within device (see pg. 938, section 1 of Petersson). 
Furthermore, Meegan teaches any commercial piezoelectric ultrasonic sound source may be used (see [0039]). However, Meegan fails to teach “a microelectromechanical, MEMS, ultrasonic transducer” as recited in the instant claims. 
Zeshan teaches CMUT (capacitive micromachined ultrasonic transducer) technology is an appropriate alternative to piezoelectric transducer technology for the manipulation of particles in microfluidic applications (see Section 1. Introduction).  Furthermore, Zeshan teaches the use of a CMUT array for micro-particle trapping and handling (see Abstract). Per the paragraph [0011] of the specification, CMUT is an example of a MEMS transducer. 
Zeshan and Meegan are analogous in the field micro-particle trapping and handling utilizing a standing acoustic wave. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the transducer of Meegan with a CMUT array of Zeshan for the benefit of flexibility of design parameters, fabrication using photolithography techniques, and low self-heating in continuous wave operation (see Section 1. Introduction). 

Regarding claim 2, Meegan in view of Zeshan and Petersson teach all the limitations of claim 1 above. 
Meegan teaches Fig. 1, a cut view of a representative resonator cavity, with a standing wave field established through the application of sound from a sound source at one end, wherein the addition of structured material serves to superimpose velocity nodes onto the bulk sound field wherein the addition of such velocity nodes increases the quantity of particles, i.e. mass density of the particle material, that may be stored in said cavity while sound field is active (see [0034]). Furthermore, the addition of said nodes adds to the complexity of the sound field by creating different velocity regions (see [0036]), i.e. locations of minimum or maximum velocity of said gas molecules. 

Regarding claim 3, Meegan in view of Zeshan and Petersson teach all the limitations of claim 1 above. 
Meegan teaches attaching the outport 14 of the acoustic resonator 1 (see Fig. 12) to the inlet of an aerosol detector such as chemical-biological agent detectors or, for example, as shown in Fig. 10 a fluorescence aerosol detector 140 (see [0046]) which reads on “a particle detection area” as recited in the instant claims. 

Regarding claim 4, Meegan in view of Zeshan and Petersson teach all the limitations of claim 1 above. 
Meegan teaches the concentration factor can be adjusted by process control parameters including inlet flow rate, outlet flow rate, sound pressure level, sound activation time, frequency of sound, particle size, etc.  For example, a lower frequency tends to trap larger particles more readily, while a higher frequency tends to concentrate smaller particles more readily (see [0045]). As mentioned above, the release of trapped particles is controlled by removing the sound field (see [0007], [0029], and [0038]). Therefore, the size of particles released is dependent on both the power level of the standing wave and the particle trapping zone being switched off as recited in the instant claim. 

Regarding claim 5, Meegan in view of Zeshan and Petersson teach all the limitations of claim 1 above. 
Meegan teaches the release of particles from the within the acoustic resonator can also be controlled by altering the sound field (see [0029] and [0038]) by adjusting the frequency, i.e. power level (see [0045]). Fig. 6 of Meegan shows the variation in concentration of particles of a particular size over time when the ultrasonic sound source is turned on and off. Fig. 7 of Meegan show how the concentration ratio of various particle sizes vary based on sound decibels. Inherently the size distribution of trapped particles would have a direct effect on the resultant size distribution of the released particles. 

Regarding claim 6, Meegan in view of Zeshan and Petersson teach all the limitations of claim 1 above. 
Fig. 9C of Meegan shows concentration ratios changing with the rate of extraction flow. 

Regarding claim 7, Meegan in view of Zeshan and Petersson teach all the limitations of claim 1 above. 
Meegan fails to teach “wherein the standing wave has a length of 100 [microns] to 10 [microns]” as recited in the instant claims. However, it would be obvious to one of ordinary skill in the art, through routine experimentation, to determine the wavelength of the standing wave that would result in desired particle concentration. See MPEP 2144.05 II. Routine Optimization. 

Regarding claim 8, Meegan in view of Zeshan and Petersson teach all the limitations of claim 1 above. 
As mentioned above, Meegan in view of Zeshan and Petersson teaches wherein the ultrasonic transducer (see [0045] and [0052] of Meegan) is an array of MEMS based ultrasonic transducers (see Abstract of Zeshan).

Regarding claim 9, Meegan teaches a method for capturing aerosols or particulates entrained in a gaseous fluid (see [0027]). Meegan teaches an acoustic concentrator system that comprises a particle sensor near the outlet of an acoustic concentration device or within an acoustic resonator itself (see [0010]), a particle size range from 1-2 microns in size (see [0017]) down to 0.6 microns in size (see [0045]), and wherein the acoustic resonator 1 of the system comprises a housing 11 to define a chamber or cavity 12, i.e. a volume (see Fig. 12; [0030]) wherein the acoustic resonator 1 comprises an inlet port 13 for introduction of an air sample into and through the device (see Fig. 12; [0029] and [0031]) which reads on the method step of “receiving a gas sample to a volume of [a] … fine particle sensor” as recited in the instant claims. 
The resonator housing 11 includes means to accommodate or affix one or more sound sources 2 for applying and removing a sound field within the acoustic resonator (see Fig. 12; [0038]) such as an ultrasonic sound source 2 (see Fig. 12; [0039]) such as an ultrasonic transducer (see [0045] and [0052]). Meegan teaches a standing wave field is established through the application of sound from a sound source to the resonator cavity (see Fig. 1; [0034]). The sound pressure level and the frequency of the applied sound field are selected to trap a desired particulate within the resonator (see [0029]) which reads on the method step of “generating by [an] … ultrasonic transducer a standing wave to the volume, said standing wave comprising at least one particle trapping zone for trapping particles carried by the gas sample” as recited in the instant claim. 
Meegan teaches  by removing or altering the sound field, trapped particulate can be released from the structure and expelled from the resonator (see [0029]) which reads on the method step of “releasing, by the … ultrasonic transducer, particles trapped to the at least particle trapping zone by decreasing power of the standing wave to at least one lower power level, and/or switching off, by the ultrasonic transducer, the standing wave” as recited in the instant claims. 
Meegan fails to teach “an on-chip fine particle sensor” as recited in the instant claims.
Petersson teaches a separation chip manufactured in silicon wherein a transducer was acoustically coupled to the rear side of said separation chip (see pg. 940, sections 3.1 and 3.2) and wherein resultant fraction of particles was measured (see pg. 940, section 3.2). 
Meegan and Petersson are analogous in the field of particle separation utilizing an ultrasonic standing wave. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date to modify the acoustic resonator of Meegan to have the silicon separation chip coupled to a transducer design of Petersson for the benefit of a design that will satisfy resonance criterion and minimize power loss from the ultrasonic actuator to the sample comprising particles within device (see pg. 938, section 1 of Petersson). 
Furthermore, Meegan teaches any commercial piezoelectric ultrasonic sound source may be used (see [0039]). However, Meegan fails to teach “a microelectromechanical, MEMS, ultrasonic transducer” as recited in the instant claims. 
Zeshan teaches CMUT (capacitive micromachined ultrasonic transducer) technology is an appropriate alternative to piezoelectric transducer technology for the manipulation of particles in microfluidic applications (see Section 1. Introduction).  Furthermore, Zeshan teaches the use of a CMUT array for micro-particle trapping and handling (see Abstract). Per the paragraph [0011] of the specification, CMUT is an example of a MEMS transducer. 
Zeshan and Meegan are analogous in the field micro-particle trapping and handling utilizing a standing acoustic wave. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the transducer of Meegan with a CMUT array of Zeshan for the benefit of flexibility of design parameters, fabrication using photolithography techniques, and low self-heating in continuous wave operation (see Section 1. Introduction). 


Regarding claim 10, Meegan in view of Zeshan and Petersson teach all the limitations of claim 9 above. 
Meegan teaches attaching the outport 14 of the acoustic resonator 1 (see Fig. 12) to the inlet of an aerosol detector such as chemical-biological agent detectors or, for example, as shown in Fig. 10 a fluorescence aerosol detector 140 (see [0046]) which reads on the method step of “detecting particles released from the particle trapping zone by a particle detection area” as recited in the instant claim. 

Regarding claim 11, Meegan in view of Zeshan and Petersson teach all the limitations of claim 9 above. 
Meegan teaches the concentration factor can be adjusted by process control parameters including inlet flow rate, outlet flow rate, sound pressure level, sound activation time, frequency of sound, particle size, etc.  For example, a lower frequency tends to trap larger particles more readily, while a higher frequency tends to concentrate smaller particles more readily (see [0045]). As mentioned above, the release of trapped particles is controlled by removing the sound field (see [0007], [0029], and [0038]). Therefore, the size of particles released is dependent on both the power level of the standing wave and the particle trapping zone being switched off as recited in the method step of the instant claim. 

Regarding claim 12, Meegan in view of Zeshan and Petersson teach all the limitations of claim 9 above. 
Meegan teaches the release of particles from the within the acoustic resonator can also be controlled by altering the sound field (see [0029] and [0038]) by adjusting the frequency, i.e. power level (see [0045]). Fig. 6 of Meegan shows the variation in concentration of particles of a particular size over time when the ultrasonic sound source is turned on and off. Fig. 7 of Meegan show how the concentration ratio of various particle sizes vary based on sound decibels. Inherently the size distribution of trapped particles would have a direct effect on the resultant size distribution of the released particles. 

Regarding claim 13, Meegan in view of Zeshan and Petersson teach all the limitations of claim 9 above. 
Fig. 9C of Meegan shows concentration ratios changing with the rate of extraction flow. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2015/0107335 to Meegan et al. (herein Meegan), as cited on the 26 January 2021 IDS, in view of United States Patent Application Publication US 2016/0059206 to Chen et al. (herein Chen), “2D CMUT Array Based Ultrasonic Micromanipulation Platform” to Zeshan et al. (herein Zeshan), and “Separation of lipids from blood utilizing ultrasonic standing waves in microfluidic channels” to Petersson et al. (herein Petersson). 
Regarding claim 15, Meegan teaches a method for capturing aerosols or particulates entrained in a gaseous fluid (see [0027]). Meegan teaches an acoustic concentrator system that comprises a particle sensor near the outlet of an acoustic concentration device or within an acoustic resonator itself (see [0010]), a particle size range from 1-2 microns in size (see [0017]) down to 0.6 microns in size (see [0045]), and wherein the acoustic resonator 1 of the system comprises a housing 11 to define a chamber or cavity 12, i.e. a volume (see Fig. 12; [0030]) wherein the acoustic resonator 1 comprises an inlet port 13 for introduction of an air sample into and through the device (see Fig. 12; [0029] and [0031]) which reads on the method step of “receiving a gas sample to a volume of [a] … fine particle sensor” as recited in the instant claims. 
The resonator housing 11 includes means to accommodate or affix one or more sound sources 2 for applying and removing a sound field within the acoustic resonator (see Fig. 12; [0038]) such as an ultrasonic sound source 2 (see Fig. 12; [0039]) such as an ultrasonic transducer (see [0045] and [0052]). Meegan teaches a standing wave field is established through the application of sound from a sound source to the resonator cavity (see Fig. 1; [0034]). The sound pressure level and the frequency of the applied sound field are selected to trap a desired particulate within the resonator (see [0029]) which reads on the method step of “generating by [an] … ultrasonic transducer a standing wave to the volume, said standing wave comprising at least one particle trapping zone for trapping particles carried by the gas sample” as recited in the instant claim. 
Meegan teaches  by removing or altering the sound field, trapped particulate can be released from the structure and expelled from the resonator (see [0029]) which reads on the method step of “releasing, by the … ultrasonic transducer, particles trapped to the at least particle trapping zone by decreasing power of the standing wave to at least one lower power level, and/or switching off, by the ultrasonic transducer, the standing wave” as recited in the instant claims. 
Meegan fails to teach “[a] non-transitory computer readable medium having stored thereon a set of computer readable instructions, that when executed by the at least one processor, cause an apparatus to at least:” as recited in the instant claim. 
Chen teaches controller 793 that controls the operation of the acoustic particle concentration system 700 wherein the controller 793 is a programmable logic computer, a desktop computer, a laptop computer, or other type of computing device that includes a software memory 725 wherein said memory is a computer-readable storage medium configured to store and run software for various components of the particle concentration system 700 (see Fig. 7; [0061]).
Chen and Meegan are analogous in the field of concentrating particulate matter in a fluid stream by using acoustic waves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Meegan to include the controller of Chen for the benefit of automated control system (see [0032]). 
Meegan fails to teach “an on-chip fine particle sensor” as recited in the instant claims.
Petersson teaches a separation chip manufactured in silicon wherein a transducer was acoustically coupled to the rear side of said separation chip (see pg. 940, sections 3.1 and 3.2) and wherein resultant fraction of particles was measured (see pg. 940, section 3.2). 
Meegan and Petersson are analogous in the field of particle separation utilizing an ultrasonic standing wave. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date to modify the acoustic resonator of Meegan to have the silicon separation chip coupled to a transducer design of Petersson for the benefit of a design that will satisfy resonance criterion and minimize power loss from the ultrasonic actuator to the sample comprising particles within device (see pg. 938, section 1 of Petersson). 
Furthermore, Meegan teaches any commercial piezoelectric ultrasonic sound source may be used (see [0039]). However, Meegan fails to teach “a microelectromechanical, MEMS, ultrasonic transducer” as recited in the instant claims. 
Zeshan teaches CMUT (capacitive micromachined ultrasonic transducer) technology is an appropriate alternative to piezoelectric transducer technology for the manipulation of particles in microfluidic applications (see Section 1. Introduction).  Furthermore, Zeshan teaches the use of a CMUT array for micro-particle trapping and handling (see Abstract). Per the paragraph [0011] of the specification, CMUT is an example of a MEMS transducer. 
Zeshan and Meegan are analogous in the field micro-particle trapping and handling utilizing a standing acoustic wave. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the transducer of Meegan with a CMUT array of Zeshan for the benefit of flexibility of design parameters, fabrication using photolithography techniques, and low self-heating in continuous wave operation (see Section 1. Introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797